         Case 5:19-cv-00073-MTT Document 4 Filed 03/14/19 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                           MACON DIVISION

JENNIFER KILPATRICK,                         )
                                             )
              Plaintiff,                     )
                                             )
vs.                                          )   CIVIL ACTION FILE
                                             )   FILE NO. 5:19-cv-00073-MTT
GEORGIA CVS PHARMACY, LLC,                   )
and JOHN DOES NOS. 1-10,                     )
                                             )
              Defendants.                    )

        DEFENDANT’S CORPORATE DISCLOSURE STATEMENT

      COMES NOW Defendant Georgia CVS Pharmacy, LLC, by and through

undersigned counsel, and hereby files this Corporate Disclosure Statement, pursuant

to Fed. R. Civ. P. 7.1(a) and LR 87.1, as follows:

      Georgia CVS Pharmacy, LLC is a Georgia limited liability company. Its only

member is CVS Pharmacy, Inc., a foreign corporation with a principal place of

business in Rhode Island. Georgia CVS Pharmacy, LLC is not a corporation, and

no parent company owns 10% or more of its stock.
  Case 5:19-cv-00073-MTT Document 4 Filed 03/14/19 Page 2 of 4




THIS 14th day of March, 2019.

                                Respectfully submitted,

                                BENDIN SUMRALL & LADNER, LLC


                                   By:     /s/ Anam Justus
                                         BRIAN D. TRULOCK
                                         Georgia Bar Number 559510
                                         ANAM JUSTUS
                                         Georgia Bar Number 936538
                                         One Midtown Plaza, Suite 800
                                         1360 Peachtree Street, NE
                                         Atlanta, Georgia 30309
                                         Telephone: (404) 671-3100
                                         Facsimile: (404) 671-3080
                                         E-mail: btrulock@bsllaw.net
                                         E-mail: ajustus@bsllaw.net
                                         Counsel for Defendant
                                         Georgia CVS Pharmacy, LLC




                                 -2-
         Case 5:19-cv-00073-MTT Document 4 Filed 03/14/19 Page 3 of 4




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                           MACON DIVISION

JENNIFER KILPATRICK,                          )
                                              )
              Plaintiff,                      )
                                              )
vs.                                           )   CIVIL ACTION FILE
                                              )   FILE NO. 5:19-cv-00073-MTT
GEORGIA CVS PHARMACY, LLC,                    )
and JOHN DOES NOS. 1-10,                      )
                                              )
              Defendants.                     )

                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I have this date served a true and correct copy of

the foregoing DEFENDANT’S CORPORATE DISCLOSURE STATEMENT

upon all parties to this matter by electronically filing a copy of same with the Clerk

of Court using the CM/ECF filing system which will automatically send notice to

the following attorney of record:

                                      David Dozier
                                    Dozier Law Firm
                                     327 Third Street
                                       P.O. Box 13
                                 Macon, GA 31202-0013
                                  david@dozierlaw.com




                                        -3-
  Case 5:19-cv-00073-MTT Document 4 Filed 03/14/19 Page 4 of 4




THIS 14th day of March, 2019.

                                Respectfully submitted,

                                BENDIN SUMRALL & LADNER, LLC


                                By: /s/ Anam Justus
                                   BRIAN D. TRULOCK
                                   Georgia Bar Number 559510
                                    ANAM JUSTUS
                                    Georgia Bar Number 936538
                                   One Midtown Plaza, Suite 800
                                   1360 Peachtree Street, NE
                                   Atlanta, Georgia 30309
                                   Telephone: (404) 671-3100
                                   Facsimile: (404) 671-3080
                                   E-mail: btrulock@bsllaw.net
                                   E-mail: ajustus@bsllaw.net
                                   Counsel for Defendant
                                   Georgia CVS Pharmacy, LLC




                                 -4-
